DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Election/Restrictions
Claims 1-4, 6-8, and 11-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2002/0124367).
	Wong discloses a method of generating a nonwoven textile as in claim 16, comprising:
generating a web including a first staple fiber and a second staple fiber (the “different input fibers” as disclosed in paragraphs 0022-0024 form a first and second staple fiber as claimed) and a continuous filament (high tenacity yarns 22) at least partially aligned with one another (the carding and combing would at least partially align the staple fibers with one another, see para. 0024, and see para. 0026 disclosing that the fibers are combed and straightened in the direction of travel; the yarns 22 are also aligned in the direction of travel, see Fig. 3), wherein the first staple fiber included in the web is a different type of fiber than the second staple fiber included in the web (paras. 0006 and 0022 disclose mixing “different” fibers); and pleating the web along a first axis while moving the pleated web along a second axis, offset from the first axis and substantially perpendicular to the first axis (see Fig. 3 and paras. 0027-0028; see cross lapper 13 in Figs. 1-2).

Regarding claim 17, Wong discloses generating the web includes carding the first and second staple fibers along the first axis via a carding machine (11; Fig. 1 and para. 0024), wherein pleating the web includes repeatedly pleating via a cross-lapping machine (13; Figs. 1-2; paras. 0027-0028), and wherein the web that is repeatedly pleated via the cross-lapping machine includes the first staple fiber and the second staple fiber (paras. 0006, 0022-0028; Figs. 1-3).
Regarding claim 18, the method further comprises felting the pleated web along the second axis via a felting machine (needle punching machines 18, 19, 20), and continuously feeding the pleated web to the felting machine [0006, 0027-0028].
Regarding claim 21, the second staple fiber and the first staple fiber that is the different type of fiber than the second staple fiber are included in the web prior to the web being pleated (the first and second fibers are fed from weighing machine 5, to opener 7, to mixing and blending bin 8, thus being included in the web prior to the web being pleated by cross lapper 13; see Fig. 1 and paras. 0022-0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2002/0124367) in view of Nelson (US 2,927,350).
As to claim 19, the method of Wong comprises wherein the moving includes continuously moving the pleated web from the cross-lapping machine (13), away from the carding machine (11), and towards the felting machine (18, 19, 20); see Figs 1-3 and paras. 0024 and 0026-0028.  
Wong discloses that the cross lapper (13) receives the web and deposits it in overlapping lengths on the lower conveyor 16 to form the layered mat [0024, 0027].  The details of the cross lapper are not specifically disclosed, however a cross lapper as recited in claim 19 is known and disclosed by Nelson. (Figs. 1-4).  The cross lapper of Nelson includes a pleating head (18) having a first static roller (the roller in apron 22; see the roller nearest the lead line for “22” in Fig. 2 of Nelson) and a second mobile roller (24) , the second mobile roller (24) continuously moving towards and away from the first roller with a frequency (roller 24 reciprocates, resulting in movement towards and away from the static roller of apron 22; see Fig. 2 and col. 2, lines 54-64 of Nelson), wherein a degree of pleating of the pleated web is based on the frequency (col. 2, line 65 through col. 3, line 27 of Nelson). Nelson discloses that this enables control of the angularity between the fibers, for an improved web (col. 1, lines 17-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 16-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (GB 1495564) in view of Wong (US 2002/0124367).
Crosby (GB 1495564) discloses a method of generating a nonwoven textile (see Fig. 1) comprising: 
generating a web (2; Fig. 1) including a first staple fiber (in zone 4) and second staple fiber (in zone 6) (pg. 1, lines 10-14; pg. 2, lines 91-92) at least partially aligned with one another (the staple fibers, i.e. first and second staple fibers, would necessarily be “at least partially aligned” even if randomly oriented since at least some fibers would be aligned), wherein the first staple fiber included in the web is a different type of fiber than the second staple fiber included in the web (pg. 1, lines 10-31 and 80-85; pg. 2, lines 91-95); and  pleating the web along a first axis (by cross lapper 10; Fig. 1; pg. 2, lines 94-101) while moving the pleated web along a second axis (direction of conveyance by conveyor 14; Fig. 1), offset from the first axis and substantially perpendicular to the first axis (Fig. 1; pg. 2, lines 91-111).  
Crosby does not disclose that the web includes a continuous filament as in claim 16, however it is known to insert a continuous filament in such a web, as taught by Wong.  Wong discloses a method of generating a nonwoven textile comprising generating a web including a first staple fiber and a second staple fiber (the “different input fibers” as disclosed in paragraphs 0022-0024 form a first and second staple fiber as claimed) and a continuous filament (high tenacity yarns 22) at least partially aligned 
Alternatively with respect to independent claim 16, the embodiment of Fig. 4 of Crosby includes a hopper 50 which has two compartments for separating the first and second fibers, which are then fed to the card 62 prior to the cross lapping unit (such as 10 in Fig. 1). As to claim 16, the method comprises generating a web (64; Fig. 4) including a first staple fiber (51) and second staple fiber (53)  (pg. 3, lines 13-20) at least partially aligned to each other (the staple fibers, i.e. first and second staple fibers, would necessarily be “at least partially aligned” even if randomly oriented since at least some fibers would be aligned), wherein the first staple fiber (51) included in the web is a different type of fiber than the second staple fiber (53) included in the web (pg. 1, lines 10-31; and pg. 1, line 75 through pg. 2, line 47; pg. 3, lines 13-39); and pleating the web along a first axis (by cross lapper such as unit 10 in Fig. 1; pg. 1, line 75 through pg. 2, line 60) while moving the pleated web along a second axis (direction of conveyance by conveyor 14 as shown in Fig. 1), offset from the first axis and substantially 
Regarding claim 17, referring to Fig. 4, Crosby discloses generating the web includes carding the first and second staple fibers along the first axis via a carding machine (62 in Fig. 4; pg. 3, lines 30-32), wherein pleating the web includes repeatedly pleating via a cross-lapping machine (not shown in Fig. 4, but shown as unit 10 in Fig. 1), and wherein the web that is repeatedly pleated via the cross-lapping machine includes the first staple fiber and the second staple fiber (fibers 51, 53 fed from carding machine 62).
Regarding claim 18, Crosby discloses felting the web via a felting machine (page 2, lines 74-78) but does not specifically disclose that the felting is along the second axis and does not specifically disclose continuously feeding the web to the felting machine as claimed. Wong discloses this method step.  Wong discloses that the method comprises felting the pleated web along the second axis via a felting machine (needle punching machines 18, 19, 20; Fig. 1), and continuously feeding the pleated web to the felting machine [0006, 0024, 0027-0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to felt the pleated web along the second axis via a felting machine and continuously feed the pleated web to the felting machine in the method of Crosby in order to provide a continuous process as disclosed by Wong. 

Regarding claim 22, Crosby discloses the first staple fiber (4) and the second staple fiber (6) comprise different physical properties (pg. 1, lines 10-31 and 80-85; pg. 2, lines 91-95), wherein the web is a first web (first web 2; Fig. 1), and wherein the pleated web is a second web (cross lapped web 16; pg. 2, lines 96-101) that includes the first staple fiber and the second staple fiber (pg. 2, lines 91-101), wherein the second staple fiber (zone 6) of the second web touches a surface of a conveyor belt that moves the second web along the second axis (zone 6), and wherein the first staple fiber (zone 4) of the second web is not in contact with the surface of the conveyor belt (this is accomplished by the movement described on pg. 2, lines 91-111, wherein the rate of advance of the conveyor 14 is such that the distance it advances in the time taken for feed station 10 to complete one traverse cycle is less than the width of the narrowest zone of fibers constituting feed batt 2, i.e. less than the width of zone 6). Also see Fig. 2, wherein the second fibers (zone 24) are in contact with the surface of the conveyor belt, and the first fibers (of zone 22) are not in contact with the surface of the conveyor belt (Fig. 2; pg. 2, lines 112-120).  This forms a layered batt which has the first fiber type in one layer, and the second fiber type in the adjacent layer, as described on pg. 1, lines 10-42, pg. 1, line 75 through pg. 2, line 14, and pg. 2, lines 48-65.  
Regarding claim 23, Crosby discloses the first staple fiber is included in a first portion of a width of the first web 2 (in zone 4) that includes additional fibers that are a 
Regarding claim 24, in the method of Crosby, at least some of the fibers of the first zone 4 would be aligned with at least some of the fibers of the second zone 6, since some fibers would extend differently than other fibers in each zone; at least some of the first and second fibers (of zones 4 and 6) would lie oriented in the width direction of the first web (2), since this would necessarily occur as every single fiber would not extend perfectly in the travelling direction.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 and 21-24 have been considered but are moot in view of the new grounds of rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the references cited on PTO-892, which disclose nonwovens formed by pleating/cross-lapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/AMY VANATTA/Primary Examiner, Art Unit 3732